                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


ANTHONY SCOTT WHITE                                                             PETITIONER

v.                                  Case No. 4:19-cr-4083

JACKIE RUNION,
Sheriff, Miller County, Arkansas                                               RESPONDENT


                                           ORDER


       Before the Court is the Report and Recommendation filed August 26, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 5. Judge Bryant recommends that Petitioner Anthony Scott White’s Petition for a Writ

of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1) be dismissed. No party has filed

objections to the Report and Recommendation, and the time to object has passed. See 28 U.S.C.

§ 636(b)(1).   Upon review, the Court adopts the Report and Recommendation in toto.

Accordingly, White’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1)

is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 18th day of September, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
